Case 2:18-cv-01310-l\/lRH Document 32 Filed 11/29/18 Page 1 of 6

|N THE UN|TED STATES D|STR|CT COURT
FOR THE VVESTERN D|STR|CT OF PENNSYLVAN|A

l\/llCHAEL FLOOD, JR. and ALEC|A C|V|L ACT|ON NO. 2:18-cv-1310
FLOOD, individually and as Parents and
Natural Guardians of T.F., a minor

Plaintiffs, Honorable l\/lark R. Hornak, J.
v.

GEORGE VlLLEGAS, JR. and PAl\/l
VlLLEGAS, individually and as Parents
and Natural Guardians of l\/lEGAN
VlLLEGAS, DAVlD and CHR|STY
SHERK, individually and as Parents and
Natural Guardians of K.S., a minor;
DAVlD and CHRlST|NE SEAl\/lAN,
individually and as Parents and Natural
Guardians of C.S., a minor; CRlS and
Kll\/lBERl_Y SAL/-\NCY, individually and
as Parents and Natural Guardians of
E.S., a minor; DAVlD and LYNN RElNA,
individually and as Parents and Natural
Guardians of H.R., a minor; SENECA
VALLEY SCHOOL D|STRlCT; BUTLER
COUNTY D|STR|CT ATTGRNEY’S
OFFICE; and BUTLER COUNTY,
PENNSYLVAN|A

Defendants

DEFENDANT, SENECA VALLEY SCHOOL D|STR|CT’S MOT|ON TO D|SM|SS
PURSUANT TO FED.R.C|V.P. 12(B)(6)

Defendant, Seneca Valley School District (“Seneca Valley”), submits this
motion to dismiss Plaintiffs’ Comp|aint pursuant to Rule 12(b)(6) of the Federal Rules
of Civil Procedure for failure to state claims upon Which relief may be granted.

1. As against Seneca Valley, Plaintiffs' Comp|aint asserts an Equal
Protection Clause claim pursuant to 42 U.S.C. § 1983 and a claimed violation of Title

lX, 20 U.S.C. § 1681(a). The gravamen of Plaintiff's claims against Seneca Valley is

Case 2:18-cv-01310-l\/lRH Document 32 Filed 11/29/18 Page 2 of 6

that the school district did not discipline female adolescents for making allegedly false
accusations that the minor Plaintiff, T.F. committed sexual assault While at a
municipal pool in the summer of 2017 and at a private residence in l\/larch 2018.

A. Count Xl of the Complaint Fails to State an Equal Protection Claim
Aqainst Seneca Valley

2. Count X| of the Comp|aint attempts to state a claim pursuant to § 1983
that Seneca Valley violated the minor Plaintiff, T.F.’s right to equal protection under
the law as guaranteed by the Fourteenth Amendment to the United States
Constitution. ln particular, the Comp|aint asserts that: (1) T.F. Was deprived of equal
protection of the laws prohibiting gender discrimination by the inaction of Seneca
Valley to discipline his accusers for allegedly false accusation of sexual assault, (2)
alternatively, T.F. suffered a “class of one” equal protection violation as a result of his
female accusers not being disciplined by Seneca Valley, (3) alternatively, T.F. Was
deprived of equal protection by a policy or custom of Seneca Valley of reverse
gender discrimination, and (4) alternatively, Seneca Valley was deliberately
indifferent to false accusations by females of sexual assault against T.F., a male.

3. The Comp|aint contains no allegations that female students Were
treated by Seneca Valley differently than male students or that other similarly situated
students Were treated differently by Seneca Valley than T.F. because of his gender.

4. The Comp|aint fails to identify any similarly situated persons to
establish a "class of one" equal protection claim.

5. The Comp|aint fails to allege facts that Would establish that Seneca

Valley engaged in a policy or custom of reverse gender discriminationl

Case 2:18-cv-Ol3lO-l\/lRH Document 32 Filed 11/29/18 Page 3 of 6

6. The Complaint does not aver sufficient factual allegations as would
support the elements of deliberate indifference and causation of injury to T.F. by
Seneca Valley.

7. For these reasons, as more fully discussed in Seneca Valley's
supporting brief, Count Xl of the Complaint fails to state a claim against Seneca
Valley for which relief may be granted and, as to Seneca Valley, should be
dismissed

B. Count Xll of the Complaint Fails to State a Title lX Claim /-\qainst
Seneca Valley

8. Count Xll of the Complaint purports to assert a claim against Seneca
Valley for a Title lX violation, contending that, by failing to discipline T.F.'s female
accusers for allegedly false accusations, Seneca Valley was deliberately indifferent to
harassment based on T.F.'s gender.

9. The Complaint does not set forth any factual allegations to establish
that T.F. suffered any deprivation of access to Seneca Valley's educational programs
on account of his gender.

10. The Complaint does not set forth any factual allegations to establish
that Seneca Valley's lack of discipline of T.F.'s female accusers amounted to
indifferent difference based solely upon T.F.'s gender. There is no allegation that
T.F.'s female accusers were motivated by T.F.'s gender. There are no allegations to
establish that Seneca Valley had substantial control over the alleged harassers and
the context in which the alleged harassment occurred There are no allegations to
establish that Seneca Valley had actual knowledge of gender-based harassment

There are no allegations in the Complaint that T.F. suffered any harassment or was

Case 2:18-cv-Ol3lO-l\/lRH Document 32 Filed 11/29/18 Page 4 of 6

denied access to educational programs after the juvenile proceedings were
withdrawn in September 2018.

ti. For these reasons, as more fully discussed in Seneca Valley's
supporting brief, Count Xl of the Complaint fails to state a claim against Seneca
Valley for which relief may be granted and, as to Seneca Valley, should be
dismissed

12. The foregoing motion to dismiss has been discussed with other counsel
of record in this matter. Plaintiffs intend to oppose the motion. The other Defendants
in this matter do not oppose the motion.

WHEREFORE, Defendant, Seneca Valley School District, respectfully
requests that, as against Seneca Valley, Plaintiffs' Complaint be dismissed pursuant
to Rule 12(b)(6) of the Federal Rules of Civil Procedure for failure to state claims for
which relief may be granted

Respectfully submitted

/s/ l\/latthew l\/l. Hoffman
l\/latthew l\/l. Hoffman

PA. l.D. # 43949

TUCKER ARENSBERG, P.C.
1500 One PPG Place
Pittsburgh, PA 15222

(412) 566-1212
mhoffman@tuckerlaw.com

Dated: November 29, 2018 Attorneys for Defendant,
Seneca Valley School District

Case 2:18-cv-Ol3lO-l\/lRH Document 32 Filed 11/29/18 Page 5 of 6

CERT|F|CATE OF SERV|CE

l hereby certify that, on this 29th day of November 2018, l have filed
electronically the foregoing Brief in Support of Defendant, Seneca Valley Schoo|
District's l\/lotion to Dismiss Pursuant to Fed.R.Civ.P. 12(b)(6) with the Clerk of Court

using the Cl\/l/ECF system, which will automatically send e-mail notification to the

following attorney(s) of record as follows:

Craig L. Fishman, Esquire
Shenderovich, Shenderovich & Fishman,
P.C.

429 Fourth Avenue

1100 Law & Finance Building

Pittsburgh, PA15219
clf@ssf-lawfirm.com

Counse/ for P/aintiffs

Stephen J. l\/|agley, Esquire

O’l\/lalley & l\/lag|ey, LLP

5280 Steubenville Pike

Pittsburgh, PA 15205
sim@omallevandmaqlev.com

Counse/ for David and Christine Seaman,
individually and as Parents and Natural
Guardians of C.S., a minor

Jill D. Sinatra, Esquire

Gilliand Vanasdale Sinatra Law

- Office, LLC

1667 Route 228, Suite 300

Cranberry Township, PA 16066

'ill vlawoffice.com

Counse/ for David and Christy Sherk,
indikvidua//y and as Parents and Natural
Guardians of K.C., a minor

|\/larie l\/lillie Jones, Esquire

l\/laria N. Pipak, Esquire
JonesPassodelis, PLLC

Gulf Tower, Suite 3410

707 Grant Street

Pittsburgh, PA 15219
miones@ionespassodelis.com
mpipak@ionespassodelis.com
Counse/ for But/er County District
Attorney’s Office and But/er County,
Pennsy/vania

Joseph V. Charlton, Esquire

617 South Pike Road

Sarver, PA 16055
ioe@charltonlawvers.com

Counse/ for George \/i//egas, Jr., Pam
\/i//egas and Meghan \/i//egas

S. l\/lichael Streib, Esquire

300 Oxford Drive, Suite 75

l\/lonroeville, PA 15146
smstreiblawfirm@hmbn.com

Counse/ for Cris and Kimber/y Salancy
and as Parents and Natural Guardians of
E.S., a minor

 

Case 2:18-cv-Ol3lO-l\/lRH Document 32 Filed 11/29/18 Page 6 of 6

The following individuals have been served via first class mail, postage pre-paid, this

29th day of November, 2018.

David Reina Lynn Reina

5A River Road 103 Green Gables l\ilanor
Pittsburgh, PA 15238 Zelienople, PA 15063
individually and as parent of H.R. individually and as parent of H.R.

lsi l\ilatthew l\il. Hoffman
l\/latthew l\il. Hoffman

PA. l.D. # 43949

TUCKER ARENSBERG, P.C.
1500 One PPG Place
Pittsburgh, PA 15222

(412) 566-1212
mhoffman@tuckerlaw.com

Attorneys for Defendant,
Seneca Valley School District

